DETAILED ACTION

Response to Amendment
	In view of the arguments and amendments to Claims 1 and 2, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
	In view of the arguments and amendments to Claims 1 and 2, the prior art rejections are maintained.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/09/2020 was considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0044499 (Maki) in view of United States Patent Application Publication No. US 2013/0101867 (Yukinobu).
In regards to Claims 1 and 2, Maki teaches an Al-plated steel sheet that includes a steel sheet, an Al plating layer formed on one or both surfaces of the steel sheet, and a surface coating layer which is laminated on the surface of the Al plating and contains ZnO (Abstract), wherein n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Furthermore, Maki teaches that a lubricity improving compound containing an organic binder is mixed in suspension with the ZnO (¶78), wherein the organic binder can comprise resins of polyurethane, polyesters, acrylic, and the like (¶79) – corresponding to the surface layer comprising an organic resin.  Maki discloses that the surface coating layer preferably contains 0.3 g/m2 to 7 g/m2, which overlaps with the claimed range of 0.5 g/m2 to 10 g/m2 inclusive.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 
In the same field of solution-based deposition of ZnO surface layers, Yukinobu teaches a method of manufacturing a metal oxide film to be formed by using a coating liquid (Abstract), and teaches that a small amount of an organic zinc compound may be added to the coating liquid for forming a metal oxide film (¶114), wherein examples include zinc acetylacetonate and complexes, wherein zinc acetylacetonate is preferable because it is inexpensive and easily available (¶117).  Yukinobu further teaches that the content of the organometallic compound is preferably in a range of 1 wt. % to 30 wt. %, which overlaps with the claimed range of 10 mass% to 30 mass% inclusive.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Yukinobu also discloses an organic binder can be added to the coating liquid to improve wettability, which include a resin (¶118).  Yukinobu teaches that crystallization and growth of a metal oxide with the use of organometallic compound is promoted (¶74) and that a film structure having a metal oxide fine-particle layer that is dense with less air gaps and strengthened contacts of metal oxide particles such that the film strength can be improved (¶72). 
.

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, as Maki and Yukinobu are directed to different inventions that do not belong to the same field of art, and thus are non-analogous and cannot support the rejection and is improper (Applicant’s Arguments, Page 5).
In regards to Applicant’s arguments, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MPEP 2145.IV.  In the Final Rejection above and the Non-Final Rejection mailed on 07/14/2020, Examiner presented a clear 
Therefore, Applicant’s argument is not persuasive.

Applicant argues that the combination of Maki and Yukinobu does not teach the claimed invention, as none of the cited references teaches the oxidation effects of acetyl acetone in the claimed invention, as Maki does not disclose or suggest any of the functions according to acetylacetonato according to the claimed invention, and discloses only estimation for improvement in lubricity (Applicant’s Arguments, Pages 5-6).  Applicant further argues that the acetyl acetone of Yukinobu would not be present in the final product, and does not disclose the function of oxidation of Al and reduction of ZnO via acetyl acetone compound, nor formability and lubricity of the formed film, and thus, one of ordinary skill in the art would not have been motivated to have combined the references as set forth (Page 6).
In regards to Applicant’s arguments, Examiner notes that Maki clearly teaches that lubricity is improved due to a composite effect or by a synergistic effect with zinc oxide (¶¶75-76), and that Yukinobu teaches that that zinc acetylacetonate is used being easily available and inexpensive, (¶117), which is used to prevent cracking in the film (¶115).  One of ordinary skill 
Therefore, Applicant’s argument is not persuasive.

Applicant argues that the claimed invention provides surprising and unexpected results, which could not have been predicted, as the Samples 1-10 provide superior results over Samples 11-18, and could not have been predicted by the prior art (Applicant’s Arguments, Pages 7-8).
In regards to Applicant’s arguments, Examiner notes that Applicant has not set forth sufficient evidence on the record to show that the range of parameters as claimed are a critical range to ensure unexpected improvements in lubricity, corrosion resistance, spot weldability, and 
Therefore, Applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 
/Daniel J. Schleis/Primary Examiner, Art Unit 1784